DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
 
    Response Date
2. 	This Office Action is in response to applicant's response filed on May 25, 2021 from 

Non-Final Office Action mailed out on January 25, 2021. 


  			                        Status of Claims 
3.   	Claims 1, 15, 25 and 26 have been amended. Claims 5-6, 12-13 and 27-56 have 

been canceled. Claims 57-61 has been newly added. Claims 1-4, 7-11, 14-26 and 57-

61 are pending in the Application.


Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-4, 7-11, 14-26 and 57-

61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
 			            Examiner Initiated interview Summary

  5.	On August 23, 2021, the Examiner called up Applicant with Examiner Proposed 

Amendment, but agreement has not reached.


Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, 7-8,14-26, 59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Monesson Pub. No. US 20150088977 A1 (Hereinafter “Monesson”), in view of JOHNSON et al. Pub. No. US 2018/0310033 A1 (Hereinafter “JOHNSON”), in view of Roberts et al. Pub. No. US 2013/0325970 A1 (Hereinafter “Roberts”),


	 Regarding Claim 1, Monesson discloses a network-based system for live media broadcasting, comprising: 
a server system including processing structure configured to (see figure 1 and paragraph [0027]: a content hosting server 160): 
deploy processor-executable program code executable on a requesting client computing device (see figure 1 and paragraph [0031]: One or more applications that can be executed by the host device 110 allow the device to process the data for use in the creation, management and deployment of broadcast media content.) for provisioning the requesting client computing device with a browser-based mixing user 
the processing structure further configured to:
 receive one or more live media streams from other client computing devices (see paragraph [0030]: The host device 110 is configured to establish communications with other devices and servers across the network 130 that allow the device 110 to transmit and/or receive data, which includes voice, audio, video, graphics and textual data.); 
stream media data from the one or more live media streams to the requesting client computing device (see paragraph [0030]: The host device 110 is configured to establish communications with other devices and servers across the network 130 that allow the device 110 to transmit and/or receive data, which includes voice, audio, video, graphics and textual data.); and 	receive, from the requesting client computing device, the mixed video stream and the at least one associated audio stream (see paragraph [0137]: The management environment enables users to manage disparate media content through a graphical (management) user interface 300. The (management) user interface is similar to the user interface 300 and can include user input options (such as buttons) that allow the 
Monesson fails to disclose:
stream media data from the one or more live media streams over at least one live streaming media connection;
mixer for selective mixing by rendering content within the a respective subregion of an HTML canvas of the browser of the requesting client computing device using at least one media stream received by the requesting client computing device to generate a mixed video stream using the content rendered within the HTML canvas.
In analogous art, JOHNSON teaches:
stream media data from the one or more live media streams over at least one live streaming media connection (see paragraph [0122]:In an embodiment, a master device 120 may be used for providing a multi-camera live video capturing and broadcasting service and the master device 120 comprises a communication interface for communicating with a website or a streaming service and at least one wireless slave device 170; a user interface; at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code are configured to, with the at least one processor, cause the master device 120 to connect the master device 120 via a local network 140,172 or a public communication network 150 to the at least one wireless slave device 170 using a peer connection, such as a one-way peer to peer (P2P) connection; establish a real time session, such as a WebRTC session associating the master device 120 and the at least one wireless slave device 170;);

Monesson in view of JOHNSON fails to disclose:
mixer for selective mixing by rendering content within the a respective subregion of an HTML canvas of the browser of the requesting client computing device using at least one media stream received by the requesting client computing device to generate a mixed video stream using the content rendered within the HTML canvas.
In analogous art, Roberts teaches:
mixer for selective mixing by rendering content within the a respective subregion of an HTML canvas of the browser of the requesting client computing device using at least one media stream received by the requesting client computing device to generate a mixed video stream using the content rendered within the HTML canvas (see paragraph [0036]: Real-time sender 206 and real-time poster 208 facilitate "conversations" among the multiple clients via a conversation module 222. In one embodiment, conversation module 222 can be implemented as a chat room, enabling real-time communication among the multiple users, with each user establishing his own user session with the conversation module 222. The real-time communication includes, but is not limited to: videos, images, annotations on the videos or the images, and audio conversations. In one embodiment, an expert can create annotations on top of a video using an HTML canvas object, which allows the expert user to draw annotations on an 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Monesson in view of JOHNSON with the teaching as taught by Roberts in order to allow multiple clients to share and annotate real-time video streams, thereby real-time interaction is facilitated.

	Regarding Claim 2, Monesson in view of JOHNSON and Roberts disclose the network-based system for live media broadcasting as discussed in the rejection of claim 1.  JOHNSON further discloses wherein the server system processing structure is configured to: stream media data from the one or more received live media streams to the requesting client computing device over at least one Web Real-Time Communication (WebRTC) connection (see paragraphs [0122] and [0161]).  

	Regarding Claim 3, Monesson in view of JOHNSON and Roberts discloses the network-based system for live media broadcasting as discussed in the rejection of claim 1. JOHNSON further discloses, wherein the server system processing structure is configured to receive the mixed video stream and the at least one associated audio stream over at least one WebRTC connection (see paragraphs [0122] and [0161]).    

	Regarding Claim 4, Monesson in view of JOHNSON and Roberts disclose the network-based system for live media broadcasting as discussed in the rejection of claim 1. Roberts further discloses, process the mixed video stream and one of the at least one associated audio stream to form at least one of: a Real-Time Messaging Protocol-based (RTMP-based) media stream for Page 3 of 9Appl. No.: Not yet assigned Amdt. Dated April 17, 2020broadcasting, an HTTP Live Streaming-based (HLS-

	Regarding Claim 7, Monesson in view of JOHNSON and Roberts disclose the network-based system for live media broadcasting as discussed in the rejection of claim 1. Monesson further discloses wherein the server system processing structure is further configured to: process the mixed video stream and one of the at least one associated audio stream to form at least one media stream for broadcasting (see paragraph [0137]), on the other hand, JOHNSON further discloses wherein the at least one media stream for broadcasting is selected from the group consisting of: at least one WebRTC-based media stream, at least one Peer- to-Peer media stream, and at least one live chunked media stream (see paragraphs [0122] and [0161]).    

	Regarding Claim 8, Monesson in view of JOHNSON and Roberts disclose the network-based system for live media broadcasting as discussed in the rejection of claim 1. JOHNSON further discloses wherein the received one or more live media streams comprises: at least one live media stream streamed to the server system from another client computing device over a WebRTC connection (see paragraphs [0122] and [0161]).    

	Regarding Claim 14, Monesson in view of JOHNSON and Roberts disclose the network-based system for live media broadcasting as discussed in the rejection of claim 1. Monesson further discloses, wherein the server system processing structure is further configured to: stream the mixed video stream to one or more of the other client devices; 

 	Regarding Claim 15, Monesson in view of JOHNSON and Roberts disclose the network-based system for live media broadcasting as discussed in the rejection of claim 1. Monesson further discloses, wherein the browser-based mixing user interface comprises: a lineup region for displaying at least a representation of each of the one or more media streams being received by the requesting client computing device from the server system (see fig.2 and paragraph [0043-0045]); on the other hand, Roberts discloses a scene region for displaying the contents rendered within the HTML canvas thereby to display a selected mix of at least one or more of the media streams represented in the lineup region (see paragraph [0036]).

	Regarding Claim 16, Monesson in view of JOHNSON and Roberts disclose the network-based system for live media broadcasting as discussed in the rejection of claim 15. Monesson further discloses, wherein the lineup region is further for displaying a representation of one or more additional media streams generated local to the requesting client computing device or being received by the requesting client computing device from another computing device (see fig.2 and paragraph [0043-0045]).

	Regarding Claim 17, Monesson in view of JOHNSON and Roberts disclose the network-based system for live media broadcasting as discussed in the rejection of claim 1. Monesson further discloses wherein the browser-based mixing user interface comprises: a layout selector for selecting a layout for the selected mix from a plurality of selectable layouts (see paragraph [0075]).

	Regarding Claim 18, Monesson in view of JOHNSON and Roberts disclose the network-based system for live media broadcasting as discussed in the rejection of claim 16. Monesson further wherein the browser-based mixing user interface comprises: a media pool region for displaying a representation of each of one or more selectable image, video and audio files available for inclusion in the selected mix (see paragraph [0089]).

 	Regarding Claim 19, Monesson in view of JOHNSON and Roberts disclose the network-based system for live media broadcasting as discussed in the rejection of claim 16. Monesson further discloses wherein the browser-based mixing user interface comprises: a persistent audio region for displaying the representation of each of one or more selected video and audio files selected from the media pool region for inclusion as persistent audio in the selected mix (see paragraphs [0032], [0075] and [0089]).

	Regarding Claim 20, Monesson in view of JOHNSON and Roberts disclose the network-based system for live media broadcasting as discussed in the rejection of claim 19. Monesson further discloses wherein the browser-based mixing user interface comprises: a video overlay region for displaying the representation of each of one or more selected video and image files selected from the media pool region for inclusion as video in the selected mix (see paragraphs [0032], [0075] and [0089]).

	Regarding Claim 21, Monesson in view of JOHNSON and Roberts disclose the network-based system for live media broadcasting as discussed in the rejection of claim 19. Monesson further discloses wherein the browser-based mixing user interface 

	Regarding Claim 22, Monesson in view of JOHNSON and Roberts disclose the network-based system for live media broadcasting as discussed in the rejection of claim 19. Monesson further discloses wherein the selectable representation displayed in the feed pool region comprises text (see paragraph [0129]).

	Regarding Claim 23, Monesson in view of JOHNSON and Roberts disclose the network-based system for live media broadcasting as discussed in the rejection of claim 21. Monesson further discloses wherein the server system processing structure is configured to: extract a still image from each of the one or more additional media streams; and transport each still image to the requesting client computing device for display as at least a part of the selectable representation in the feed pool region (see paragraph [0034]).

	Regarding Claim 24, Monesson in view of JOHNSON and Roberts disclose the network-based system for live media broadcasting as discussed in the rejection of claim 21. Monesson further discloses wherein the server system processing structure is further configured to: deploy processor-executable program code executable on the other client computing devices for provisioning the other client computing devices with a browser-based participant interface for respectively presenting at least the on-deck video stream and a respective custom on-deck audio stream (see paragraph [0030]).

 	Regarding Claim 25, Monesson discloses non-transitory computer readable medium embodying a computer program executable on a server system for live media broadcasting (see paragraph [0041]: The features described can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations of them. The apparatus can be implemented in a computer program product tangibly embodied in an information carrier, e.g., in a machine-readable storage device, for execution by a programmable processor method steps can be performed by a programmable processor executing a program of instructions to perform functions of the described implementations by operating on input data and generating output.), the computer program comprising: 
 	computer program code for deploying processor-executable program code executable on a requesting client computing device for provisioning the requesting client computing device (see figure 1 and paragraph [0027]: The system 100 includes a host device 110 that is connected via a network 130 to one or more third party servers 140. Also connected to the host device are a database 150 and a content hosting server 160. Running on the host device is a web browser 111) with a browser-based mixing user interface for selective mixing in the browser using at least one media stream received by the requesting client computing device from the server system to generate a mixed video stream and at least one associated audio stream  (see paragraph [0137]: The management environment enables users to manage disparate media content through a graphical (management) user interface 300. The (management) user interface is similar to the user interface 300 and can include user input options (such as buttons) that allow the user to trim the displayed data feed, reposition a graphics template overlaid on the 
 	 computer program code for receiving one or more live media streams from other client computing devices (see paragraph [0134]: The first media content may include a media stream and the second media content may include a graphics template, which can include two-dimensional (2D) and two-dimensional (3D) geometries, typographical fonts, images, audio clips, video clips, and/or any suitable combination of these. In such implementations, modifying the first media content and the second media content can include modifying one or more attributes of the graphics template included in the second media content, at 504a.); 
 	computer program code for streaming media data from the one or more live media streams to the requesting client computing device (see paragraph [0134]: At 502, a first media content and a second media content are accessed using a web-based user interface. In some instances, the first media content and/or the second media content can be accessed from a remote server (e.g., third party server 140) over the network 130); and 
 computer program code for receiving, from the requesting client computing device, the mixed video stream and the at least one associated audio stream (see paragraph [0137]: The management environment enables users to manage disparate media content through a graphical (management) user interface 300. The (management) user interface is similar to the user interface 300 and can include user input options (such as buttons) that allow the user to trim the displayed data feed, reposition a graphics template overlaid on the data feed, merge two or more data feeds into a single video or audio clip, or perform any other suitable operation).
Monesson fails to disclose:

 mixer for selective mixing by rendering content within the a respective subregion of an HTML canvas of the browser of the requesting client computing device using at least one media stream received by the requesting client computing device to generate a mixed video stream using the content rendered within the HTML canvas.
In analogous art, JOHNSON teaches:
stream media data from the one or more live media streams over at least one live streaming media connection (see paragraph [0122]:In an embodiment, a master device 120 may be used for providing a multi-camera live video capturing and broadcasting service and the master device 120 comprises a communication interface for communicating with a website or a streaming service and at least one wireless slave device 170; a user interface; at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code are configured to, with the at least one processor, cause the master device 120 to connect the master device 120 via a local network 140,172 or a public communication network 150 to the at least one wireless slave device 170 using a peer connection, such as a one-way peer to peer (P2P) connection; establish a real time session, such as a WebRTC session associating the master device 120 and the at least one wireless slave device 170;);
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Monesson with the teaching as taught by JOHNSON in order to provide a multi-camera live video capturing and broadcasting service, thereby 
Monesson in view of JOHNSON fails to disclose:
mixer for selective mixing by rendering content within the a respective subregion of an HTML canvas of the browser of the requesting client computing device using at least one media stream received by the requesting client computing device to generate a mixed video stream using the content rendered within the HTML canvas.
In analogous art, Roberts teaches:
mixer for selective mixing by rendering content within the a respective subregion of an HTML canvas of the browser of the requesting client computing device using at least one media stream received by the requesting client computing device to generate a mixed video stream using the content rendered within the HTML canvas (see paragraph [0036]: Real-time sender 206 and real-time poster 208 facilitate "conversations" among the multiple clients via a conversation module 222. In one embodiment, conversation module 222 can be implemented as a chat room, enabling real-time communication among the multiple users, with each user establishing his own user session with the conversation module 222. The real-time communication includes, but is not limited to: videos, images, annotations on the videos or the images, and audio conversations. In one embodiment, an expert can create annotations on top of a video using an HTML canvas object, which allows the expert user to draw annotations on an image captured from the video, and the annotations can be expressed using a variety of common graphical elements, such as text, boxes, and freehand lines.).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Monesson in view of JOHNSON with the teaching as taught by 

 	Regarding Claim 26, the claim is directed toward embody the method of claim 25 in “non-transitory computer readable medium”.

 	Regarding Claim 59, Monesson in view of JOHNSON and Roberts disclose non-transitory computer readable medium as discussed in the rejection of claim 25. Monesson discloses wherein the browser-based mixing user interface comprises: a lineup region for displaying at least a representation of each of the one or more media streams being received by the requesting client computing device (see paragraphs [0032], [0075] and [0089]); on the other hand, Roberts  discloses a scene region for displaying the contents rendered within the HTML canvas thereby to display a selected mix of at least one or more of the media streams represented in the lineup region (see paragraph [0036]).

	Regarding Claim 61, the claim is being analyzed with respect to the discussion/citation being made in claim 59.

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Monesson Pub. No. US 2015/0088977 A1 (Hereinafter “Monesson”), in view of JOHNSON et al. Pub. No. US 2018/0310033 A1 (Hereinafter “JOHNSON”), in view of Roberts et al. Pub. No. US 2013/0325970 A1 (Hereinafter “Roberts”), in view of Mandyam Pub. No. 2015/0082021 A1 (Hereinafter “Mandyam”),

Regarding Claim 9, Monesson in view of JOHNSON and Roberts disclose the network-based system for live media broadcasting as discussed in the rejection of claim 1. JOHNSON further discloses wherein the received one or move live media streams comprises: at least one live media stream streamed to the server system from another client computing device using over a WebRTC connection (see paragraphs [0122] and [0161]).    

Monesson in view of JOHNSON and Roberts fails to teach:
 DTLS-SRTP (Datagram Transport Layer Security-Secure Real-time Transport Protocol)
In analogous art, Mandyam teaches:
DTLS-SRTP (Datagram Transport Layer Security-Secure Real-time Transport Protocol) (see paragraph [0018])
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Monesson in view of JOHNSON and Roberts with the teaching as taught by Mandyam in order to establish a secure media exchange between browsers, thereby enables peer to peer media communications. 

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Monesson Pub. No. US 2015/0088977 A1 (Hereinafter “Monesson”), in view of JOHNSON et al. Pub. No. US 2018/0310033 A1 (Hereinafter “JOHNSON”), in view of Roberts et al. Pub. No. US 2013/0325970 A1 (Hereinafter “Roberts”), in view of Cliche Pub. No. US 2018/0020098 A1 (Hereinafter “Cliché”),

 	Regarding Claim 11, Monesson in view of JOHNSON and Roberts disclose the network-based system for live media broadcasting as discussed in the rejection of claim 1. 
Monesson in view of JOHNSON and Roberts fails to teach:
wherein the at least one live non-WebRTC media stream is one or more of: a Real-time Messaging Protocol (RTMP) media stream, a HTTP Live Streaming (HLS) media stream, and a FTL (Faster Than Light) media stream.
In analogous art, Cliché teaches:
wherein the at least one live non-WebRTC media stream is one or more of: a Real-time Messaging Protocol (RTMP) media stream, a HTTP Live Streaming (HLS) media stream, and a FTL (Faster Than Light) media stream (See paragraph [0061]: RTMP is a TCP-based protocol ).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Monesson in view of JOHNSON and Roberts with the teaching as taught by Cliche in order to provide the ability to lower communications costs and furthermore limits flexibility in choice of end clients such as browser based computer centric desktop or mobile client applications. 

Allowable Subject Matter
11.	Claim 10, 57-58 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424